
	
		I
		111th CONGRESS
		1st Session
		H. R. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Baird (for
			 himself, Mr. Inslee, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To provide for ocean acidification research and
		  monitoring, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Ocean Acidification Research
			 And Monitoring Act of 2009 or the FOARAM
			 Act.
		2.Purposes
			(a)PurposesThe
			 purposes of this Act are to provide for—
				(1)development and
			 coordination of a comprehensive interagency plan to—
					(A)monitor and
			 conduct research on the processes and consequences of ocean acidification on
			 marine organisms and ecosystems; and
					(B)establish an
			 interagency research and monitoring program on ocean acidification;
					(2)establishment of
			 an ocean acidification program within the National Oceanic and Atmospheric
			 Administration;
				(3)assessment and
			 consideration of regional and national ecosystem and socioeconomic impacts of
			 increased ocean acidification; and
				(4)research on
			 adaptation strategies and techniques for effectively conserving marine
			 ecosystems as they cope with increased ocean acidification.
				3.DefinitionsIn this Act:
			(1)Ocean
			 acidificationThe term ocean acidification means the
			 decrease in pH of the Earth’s oceans and changes in ocean chemistry caused by
			 chemical inputs from the atmosphere, including carbon dioxide.
			(2)SecretaryThe
			 term Secretary means the Secretary of Commerce, acting through the
			 Administrator of the National Oceanic and Atmospheric Administration.
			(3)SubcommitteeThe
			 term Subcommittee means the Joint Subcommittee on Ocean Science
			 and Technology of the National Science and Technology Council.
			4.Interagency
			 subcommittee
			(a)DesignationThe
			 Joint Subcommittee on Ocean Science and Technology of the National Science and
			 Technology Council shall coordinate Federal activities on ocean
			 acidification.
			(b)DutiesThe
			 Subcommittee shall—
				(1)develop the
			 strategic research and monitoring plan to guide Federal research on ocean
			 acidification required under section 5 and oversee the implementation of the
			 plan;
				(2)oversee the
			 development of—
					(A)an assessment of
			 the potential impacts of ocean acidification on marine organisms and marine
			 ecosystems; and
					(B)adaptation and
			 mitigation strategies to conserve marine organisms and ecosystems exposed to
			 ocean acidification;
					(3)facilitate
			 communication and outreach opportunities with nongovernmental organizations and
			 members of the stakeholder community with interests in marine resources;
				(4)coordinate the
			 United States Federal research and monitoring program with research and
			 monitoring programs and scientists from other nations; and
				(5)establish or
			 designate an Ocean Acidification Information Exchange to make information on
			 ocean acidification developed through or utilized by the interagency ocean
			 acidification program accessible through electronic means, including
			 information which would be useful to policymakers, researchers, and other
			 stakeholders in mitigating or adapting to the impacts of ocean
			 acidification.
				(c)Reports to
			 Congress
				(1)Initial
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Subcommittee shall transmit a report to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Science and
			 Technology and the Committee on Natural Resources of the House of
			 Representatives that—
					(A)includes a summary
			 of federally funded ocean acidification research and monitoring activities,
			 including the budget for each of these activities; and
					(B)describes the
			 progress in developing the strategic research plan required under section
			 5.
					(2)Biennial
			 reportNot later than 2 years after the delivery of the initial
			 report under paragraph (1) and every 2 years thereafter, the Subcommittee shall
			 transmit a report to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Science and Technology and the Committee on
			 Natural Resources of the House of Representatives that includes—
					(A)a summary of
			 federally funded ocean acidification research and monitoring activities,
			 including the budget for each of these activities; and
					(B)an analysis of the
			 progress made toward achieving the goals and priorities for the strategic
			 research plan developed by the Subcommittee under section 5.
					(3)Strategic
			 research planNot later than 2 years after the date of enactment
			 of this Act, the Subcommittee shall transmit the strategic research plan
			 developed under section 5 to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science and Technology and
			 the Committee on Natural Resources of the House of Representatives. A revised
			 plan shall be submitted at least once every 5 years thereafter.
				5.Strategic
			 research plan
			(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Subcommittee shall develop a strategic plan for Federal research
			 and monitoring on ocean acidification that will provide for an assessment of
			 the impacts of ocean acidification on marine organisms and marine ecosystems
			 and the development of adaptation and mitigation strategies to conserve marine
			 organisms and marine ecosystems. In developing the plan, the Subcommittee shall
			 consider and use information, reports, and studies of ocean acidification that
			 have identified research and monitoring needed to better understand ocean
			 acidification and its potential impacts, and recommendations made by the
			 National Academy of Sciences in the review of the plan required under
			 subsection (d).
			(b)Contents of the
			 planThe plan shall—
				(1)establish, for the
			 10-year period beginning in the year the plan is submitted, the goals and
			 priorities for Federal research and monitoring which will—
					(A)advance
			 understanding of ocean acidification and its physical, chemical, and biological
			 impacts on marine organisms and marine ecosystems;
					(B)improve the
			 ability to assess the socioeconomic impacts of ocean acidification; and
					(C)provide
			 information for the development of adaptation and mitigation strategies to
			 conserve marine organisms and marine ecosystems;
					(2)describe specific
			 activities, including—
					(A)efforts to
			 determine user needs;
					(B)research
			 activities;
					(C)monitoring
			 activities;
					(D)technology and
			 methods development;
					(E)data
			 collection;
					(F)database
			 development;
					(G)modeling
			 activities;
					(H)assessment of
			 ocean acidification impacts; and
					(I)participation in
			 international research efforts;
					(3)identify relevant
			 programs and activities of the Federal agencies that contribute to the
			 interagency program directly and indirectly and set forth the role of each
			 Federal agency in implementing the plan;
				(4)consider and
			 utilize, as appropriate, reports and studies conducted by Federal agencies, the
			 National Research Council, or other entities;
				(5)make
			 recommendations for the coordination of the ocean acidification research and
			 monitoring activities of the United States with such activities of other
			 nations and international organizations;
				(6)outline budget
			 requirements for Federal ocean acidification research and monitoring and
			 assessment activities to be conducted by each agency under the plan;
				(7)identify the
			 monitoring systems and sampling programs currently employed in collecting data
			 relevant to ocean acidification and prioritize additional monitoring systems
			 that may be needed to ensure adequate data collection and monitoring of ocean
			 acidification and its impacts; and
				(8)describe specific
			 activities designed to facilitate outreach and data and information exchange
			 with stakeholder communities.
				(c)Program
			 elementsThe plan shall include at a minimum the following
			 program elements:
				(1)Monitoring of
			 ocean chemistry and biological impacts associated with ocean acidification at
			 selected coastal and open-ocean monitoring stations, including satellite-based
			 monitoring to characterize—
					(A)marine
			 ecosystems;
					(B)changes in marine
			 productivity; and
					(C)changes in surface
			 ocean chemistry.
					(2)Research to
			 understand the species specific physiological response of marine organisms to
			 ocean acidification, impacts on marine food webs of ocean acidification, and to
			 develop environmental and ecological indices that track marine ecosystem
			 responses to ocean acidification.
				(3)Modeling to
			 predict changes in the ocean carbon cycle as a function of carbon dioxide and
			 atmosphere-induced changes in temperature, ocean circulation, biogeochemistry,
			 ecosystem and terrestrial input, and modeling to determine impacts on marine
			 ecosystems and individual marine organisms.
				(4)Technology
			 development and standardization of carbonate chemistry measurements on moorings
			 and autonomous floats.
				(5)Assessment of
			 socioeconomic impacts of ocean acidification and development of adaptation and
			 mitigation strategies to conserve marine organisms and marine
			 ecosystems.
				(d)National academy
			 of sciences evaluationThe Secretary shall enter into an
			 agreement with the National Academy of Sciences to review the plan.
			(e)Public
			 participationIn developing the plan, the Subcommittee shall
			 consult with representatives of academic, State, industry and environmental
			 groups. Not later than 90 days before the plan, or any revision thereof, is
			 submitted to the Congress, the plan shall be published in the Federal Register
			 for a public comment period of not less than 60 days.
			6.NOAA ocean
			 acidification activitiesThe
			 Secretary shall conduct research and monitoring activities and may establish a
			 program on ocean acidification within the National Oceanic and Atmospheric
			 Administration consistent with the strategic research plan developed by the
			 Subcommittee under section 5 that—
			(1)includes—
				(A)interdisciplinary
			 research among the ocean and atmospheric sciences, and coordinated research and
			 activities to improve understanding of ocean acidification;
				(B)the establishment
			 of a long-term monitoring program of ocean acidification utilizing existing
			 global and national ocean observing assets, and adding instrumentation and
			 sampling stations as appropriate to the aims of the research program;
				(C)research to
			 identify and develop adaptation strategies and techniques for effectively
			 conserving marine ecosystems as they cope with increased ocean
			 acidification;
				(D)as an integral
			 part of the research programs described in this Act, educational opportunities
			 that encourage an interdisciplinary and international approach to exploring the
			 impacts of ocean acidification;
				(E)as an integral
			 part of the research programs described in this Act, national public outreach
			 activities to improve the understanding of current scientific knowledge of
			 ocean acidification and its impacts on marine resources; and
				(F)coordination of
			 ocean acidification monitoring and impacts research with other appropriate
			 international ocean science bodies such as the International Oceanographic
			 Commission, the International Council for the Exploration of the Sea, the North
			 Pacific Marine Science Organization, and others;
				(2)provides grants for
			 critical research projects that explore the effects of ocean acidification on
			 ecosystems and the socioeconomic impacts of increased ocean acidification that
			 are relevant to the goals and priorities of the strategic research plan;
			 and
			(3)incorporates a
			 competitive merit-based process for awarding grants that may be conducted
			 jointly with other participating agencies or under the National Oceanographic
			 Partnership Program under section 7901 of title 10, United States Code.
			7.NSF
			 ocean acidification activities
			(a)Research
			 activitiesThe Director of the National Science Foundation shall
			 continue to carry out research activities on ocean acidification which shall
			 support competitive, merit-based, peer-reviewed proposals for research and
			 monitoring of ocean acidification and its impacts, including—
				(1)impacts on marine
			 organisms and marine ecosystems;
				(2)impacts on ocean,
			 coastal, and estuarine biogeochemistry; and
				(3)the development of
			 methodologies and technologies to evaluate ocean acidification and its
			 impacts.
				(b)ConsistencyThe
			 research activities shall be consistent with the strategic research plan
			 developed by the Subcommittee under section 5.
			(c)CoordinationThe
			 Director shall encourage coordination of the Foundation’s ocean acidification
			 activities with such activities of other nations and international
			 organizations.
			8.NASA ocean
			 acidification activities
			(a)Ocean
			 acidification activitiesThe Administrator of the National
			 Aeronautics and Space Administration, in coordination with other relevant
			 agencies, shall ensure that space-based monitoring assets are used in as
			 productive a manner as possible for monitoring of ocean acidification and its
			 impacts.
			(b)Program
			 consistencyThe Administrator shall ensure that the Agency’s
			 research and monitoring activities on ocean acidification are carried out in a
			 manner consistent with the strategic research plan developed by the
			 Subcommittee under section 5.
			(c)CoordinationThe
			 Administrator shall encourage coordination of the Agency’s ocean acidification
			 activities with such activities of other nations and international
			 organizations.
			9.Authorization of
			 appropriations
			(a)NOAAThere
			 are authorized to be appropriated to the National Oceanic and Atmospheric
			 Administration to carry out the purposes of this Act—
				(1)$8,000,000 for
			 fiscal year 2010;
				(2)$12,000,000 for
			 fiscal year 2011;
				(3)$15,000,000 for
			 fiscal year 2012; and
				(4)$20,000,000 for
			 fiscal year 2013.
				(b)NSFThere
			 are authorized to be appropriated to the National Science Foundation to carry
			 out the purposes of this Act—
				(1)$6,000,000 for
			 fiscal year 2010;
				(2)$8,000,000 for
			 fiscal year 2011;
				(3)$12,000,000 for
			 fiscal year 2012; and
				(4)$15,000,000 for
			 fiscal year 2013.
				
